DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Robert S. Johns (Reg. No. 76,827) on 12/9/2021.
The application has been amended as follows:

Amendments to the Claims 
1. (Previously Presented) A method of priming a minimum quantity lubrication (MQL) tool comprising:
determining a category of the tool, the category being based on internal passage complexity of the tool;
controlling, via a control module, a supply of priming lubrication to the tool, wherein the control module is configured to:
supply a short-prime MQL dosage if a first set of conditions is met or if a second set of conditions is met, wherein the short-prime MQL dosage is applied to the tool for less than a time period required to perform a tool change procedure for mounting the tool 
supply a long-prime MQL dosage if the tool is the second category of tool and has not been lubricated within the first predetermined timeframe, wherein the long-prime MQL dosage is a dosage of MQL that is applied to the tool for more time than the short-prime MQL dosage.

2. (Previously Presented) The method according to Claim 1, wherein the short-prime MQL dosage includes an MQL flowrate that is greater than an operating flowrate of the tool.

3. (Original) The method according to Claim 2, further comprising supplying the short-prime MQL dosage during the tool change procedure.

4. (Original) The method according to Claim 2, wherein the MQL flowrate is between 50 milliliters per hour and 200 milliliters per hour and is applied for less than or equal to 2 seconds.

5. (Currently Amended) The method according to Claim 1, wherein the long-prime MQL dosage includes an MQL flowrate that is greater than an operating flowrate of the tool and is applied to the tool for greater than [[a]] the time period required to perform [[a]] the tool change procedure for mounting the tool for operation.

6. (Original) The method according to Claim 5, wherein the MQL flowrate is between 50 milliliters per hour and 200 milliliters per hour and is applied for greater than 2 seconds.

7. (Cancelled)


9. (Original) The method according to Claim 1, wherein the category of the tool is predetermined and provided on the tool via an indicator, the method further comprising detecting the indicator, wherein the tool is primed based on the detected indicator.

10. (Currently Amended) The method according to Claim 1 further comprising:
determining if the tool has been used within a second predetermined timeframe that is shorter than the first predetermined timeframe,
wherein the first set of conditions further includes a time period since the tool has been lubricated being greater than the second predetermined timeframe, and
wherein the control module is further configured to perform the operation with the tool without providing priming lubrication to the tool before performing the 

11. (Currently Amended) The method according to Claim 1 further comprising:
determining if the tool has been used within a second predetermined timeframe that is shorter than the first predetermined timeframe,
wherein the second set of conditions further includes a time period since the tool has been lubricated being greater than the second predetermined timeframe, and
the operation with the tool without providing priming lubrication to the tool before performing the 

12. (Currently Amended) A method of priming a minimum quantity lubrication (MQL) tool comprising:
categorizing each tool of a plurality of tools as a function of fluid resistance of each tool;
determining a next tool to be used, the next tool being one tool of the plurality of tools;
determining a first time period that is since the next tool was last lubricated;
controlling, via a control module, a supply of priming MQL mist provided to internal passageways of the next tool, the control module being configured to:
compare the first time period to a predetermined first time interval, and supply a dosage of priming MQL mist at a flowrate that is greater than an operating flowrate of the next tool for a time interval that is less than an amount of time needed to move the next tool from a tool magazine into a position relative to a workpiece for operation in response to the fluid resistance of the next tool being below a predetermined resistance and the next tool not having been last lubricated within the predetermined first time interval; or
compare the first time period to a predetermined second time interval, and supply a dosage of priming MQL mist at a flowrate that is greater than the operating flow rate of the next tool for a time interval that is greater than the amount of time needed to exchange a tool of the plurality of tools for the next tool in response to the fluid resistance of the next tool being above the predetermined resistance second time interval; or
compare the first time period to the predetermined second time interval, and supply a dosage of priming MQL mist at a flowrate that is greater than [[an]] the operating flowrate of the next tool for [[a]] the time interval that is less than the amount of time needed to move the next tool from the tool magazine into the position relative to the workpiece for operation in response to the fluid resistance of the next tool being above the predetermined resistance and the next tool having been last lubricated within the predetermined second time interval.

13. (Currently Amended) The method according to Claim 12, wherein the fluid resistance of the next tool is below the predetermined resistance and the next tool has not been lubricated within the predetermined first time interval, and the method includes controlling, via the control module, the supply of priming MQL mist to supply the dosage at the flowrate that is greater than the operating flowrate of the next tool for the time interval that is less than the amount of time needed to move the next tool from the tool magazine into the position relative to the workpiece for operation, while the next tool is being moved into the position for operation

14. (Original) The method according to Claim 13, wherein the MQL flowrate is between 50 milliliters per hour and 200 milliliters per hour and is applied for less than or equal to 2 seconds.

15. (Currently Amended) The method according to Claim 12, wherein the fluid resistance of the next tool is above the predetermined resistance and the next tool has not been lubricated within the predetermined second time interval, and the method includes controlling, via the control needed to exchange the tool of the plurality of tools for the next tool, while the next tool is loaded in a tool holder.  

16. (Original) The method according to Claim 15, wherein the MQL flowrate is between 50 milliliters per hour and 200 milliliters per hour and is applied for greater than 2 seconds.

17. (Currently Amended) The method according to Claim 12, wherein the fluid resistance of the next tool is above the predetermined resistance and the next tool has been lubricated within the predetermined second time interval, and the method includes controlling, via the control module, the supply of priming MQL mist to supply the dosage at the MQL flowrate that is greater than the operating flowrate of the next tool and for the time interval that is less than the amount of time needed to move the next tool from the tool magazine into the position relative to a workpiece for operation, while the next tool is being moved into the position for operation.

18. (Original) The method according to Claim 17, wherein the MQL flowrate is between 50 milliliters per hour and 200 milliliters per hour and is applied for less than or equal to 2 seconds.

19. (Currently Amended) The method according to Claim 12, wherein the control module is further configured to control the supply of priming MQL mist to be at a flowrate of zero to not prime the internal passageways of the next tool before the next tool is used for operation in response to the next tool having last been lubricated within the first time period, which is shorter than the predetermined first time interval.



21. (Previously Presented) A method of priming a minimum quantity lubrication (MQL) tool comprising:
categorizing each tool of a plurality of tools as a function of fluid resistance of each tool, wherein each tool of the plurality of tools has been previously lubricated at least once;
determining a next tool to be used, the next tool being one tool of the plurality of tools;
determining a first time period that is since the next tool was last lubricated;
priming internal passageways of the next tool with a dosage of MQL mist, the dosage being based on the fluid resistance of the next tool and the first time period,
wherein if the fluid resistance of the next tool is below a predetermined resistance, then the dosage includes an MQL flowrate that is greater than an operating flowrate of the next tool and the dosage is applied for a time interval that is less than an amount of time to position the next tool for operation.

The following is an examiner’s statement of reasons for allowance:
Independent Claim 1
Regarding the prior art and claim 1, Examiner directs attention to, for example, Applicant’s Admitted Prior Art (AAPA) and Neumann (Germany Pub. No. DE 10132857 A1).  Please note that an EPO Machine Translation of Neumann is relied upon below, and this translation was previously furnished with the Non-Final Rejection mailed on 6/14/2021.


[0003] Conventional machining uses high volume flow of a liquid lubricant over the cutting edges of the tool. In contrast, minimum quantity lubrication (“MQL”) machining uses lubrication supplied to the cutting edges of a tool through a lean air-oil mist, rather than through the high-volume liquid-based emulsion in conventional machining. The MQL mist typically flows through internal passages of the tool to reach the cutting edges. The surfaces of internal passages of the tooling assemblies must retain residual oil between cycles for the mist to have adequate oil for the start of a machining cycle. Otherwise, the initial volume of oil can end up coating (e.g., “wetting”) the internal passage surfaces instead of being expelled and lubricating the cutting edges at the beginning of a machining cycle. This lag time in lubricating the cutting edges can result in dimensional errors and potential tool breakage. To ensure adequate retained oil, tools are typically “baptized” or primed on first use and also after a prescribed period of non-use.

[0004] In the typical baptism priming process, oil and air are blown through the assembly for a prescribed time period to coat the oil retaining surfaces of the internal passages of the tool before machining the workpiece. Typically, the baptism priming process is done by priming the tool at the operating flow rate for a minimum of 30 seconds to 1 minute for new tools and 15 seconds to 30 seconds for tools that have not been used for 8 hours.  Typically, all MQL tools in a machining device are subject to the same priming cycle regardless of size or complexity of the tool. However, when performing a machining process that includes many tool changes, this typical baptism priming process requires a considerable amount of downtime (e.g., as much as 3.5% of productive hours). Additionally, blowing the oil mist into the machining workspace for prolonged periods leads to cleanliness issues and oily removed material chips that can clog washers and other systems.

As can be seen above in AAPA, disclosure is provided on a method of priming a minimum quantity lubrication (MQL) tool.  The method comprises determining a category of a 
As to the method step concerning determining the category of the tool, in AAPA, the disclosed categories are based on if a tool is new and on if a tool hasn’t been used for 8 hours.  The categories though, are not further “based on internal passage complexity of the tool.”  Note that AAPA advises in paragraph [0004] that “typically, all MQL tools in a machining device are subject to the same priming cycle regardless of size or complexity of the tool.”  AAPA also 
Neumann though, discloses for each tool of a tool magazine, storing an individual characteristic map, which includes at least the sum of all exit areas of the at least one lubrication channel in the area of the machining point of the given tool [EPO Machine translation, paragraphs 0004-0005].  In terms of internal passages, a tool that is more complex is provided with more passages/lubrication channels than a tool that is less complex.  Noting this, the more complex a tool gets, the larger the sum of its exit areas gets.  This is because more passages means more exits for a dosage of lubricant to leave the tool through.  By taking into account the sum of the exit areas, an exact dosage of the required amount of lubricant can be supplied [EPO Machine translation, paragraph 0004].  Neumann also discloses a lubricant/delivery means control module (15) that controls a supply of lubricant by determining the respectively required quantity of lubricant or delivery means.  Please note that the control module (15) takes into account the sum of all exit areas [EPO Machine translation, paragraph 0028], and further note that the sum of all exit areas is stored on a data memory (14), which the control module (15) has access to [EPO Machine translation, paragraph 0026].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further defined the categories of AAPA by taking into account the sum of exit areas of the passages/lubrication channels for each tool of said categories, in accordance with the disclosure of Neumann, and also to have provided AAPA with the control module (15) and the data memory (14) of Neumann, so as to ensure an exact dosage of the required amount of MQL can be provided to each tool during their priming.  In making this modification, the first category is now based on the tools thereof not having been used for 8 hours, 
AAPA/Neumann though, does not teach the control module (15) being configured to, “supply a short-prime MQL dosage if a first set of conditions is met or if a second set of conditions is met, wherein the short-prime MQL dosage is applied to the tool for less than a time period required to perform a tool change procedure for mounting the tool for operation, wherein the first set of conditions includes the tool being a first category of tool, wherein the second set of conditions includes the tool being a second category of tool and the tool having been lubricated within a first predetermined timeframe.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of AAPA/Neumann so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.

Independent Claim 12
Regarding the prior art and claim 12, Examiner once again directs attention to, for example, Applicant’s Admitted Prior Art (AAPA) and Neumann (Germany Pub. No. DE 10132857 A1).  
Regarding AAPA, in the Background of Applicant’s specification, the following is disclosed in paragraphs [0003] and [0004].  
[0003] Conventional machining uses high volume flow of a liquid lubricant over the cutting edges of the tool. In contrast, minimum quantity lubrication (“MQL”) machining uses lubrication supplied to the cutting edges of a tool through a lean air-oil mist, rather than through the high-volume liquid-based emulsion in conventional machining. The MQL mist typically flows through internal passages of the tool to reach the cutting edges. The surfaces of internal passages of the tooling assemblies must retain residual oil between cycles for the mist to have adequate oil for the start of a machining cycle. Otherwise, the initial volume of oil can end up coating (e.g., “wetting”) the internal passage surfaces instead of being expelled and lubricating the cutting edges at the beginning of a machining cycle. This lag time in lubricating the cutting edges can result in dimensional errors and potential tool breakage. To ensure adequate retained oil, tools are typically “baptized” or primed on first use and also after a prescribed period of non-use.
[0004] In the typical baptism priming process, oil and air are blown through the assembly for a prescribed time period to coat the oil retaining surfaces of the internal passages of the tool before machining the workpiece. Typically, the baptism priming process is done by priming the tool at the operating flow rate for a minimum of 30 seconds to 1 minute for new tools and 15 seconds to 30 seconds for tools that have not been used for 8 hours.  Typically, all MQL tools in a machining device are subject to the same priming cycle regardless of size or complexity of the tool. However, when performing a machining process that includes many tool changes, this typical baptism priming process requires a considerable amount of downtime (e.g., as much as 3.5% of productive hours). Additionally, blowing the oil mist into the machining workspace for prolonged periods leads to cleanliness issues and oily removed material chips that can clog washers and other systems.

AAPA further discloses baptizing/priming when performing a machining process that includes many tool changes (see paragraph [0004] of AAPA).  In performing a machining process that includes many tool changes, a method step is performed in which a next tool to be used is determined, the next tool being one tool of the plurality of tools.  The method further comprises determining a first time period that is since the next tool was last lubricated.  Should the next tool be a tool of the first category, for example, then it has been determined that said next tool has not been used for a first time period corresponding to at least 8 hours.  As such, the next tool was last lubricated when being used at least 8 hours prior.  
As to the method step concerning categorizing a plurality of tools, in AAPA, the disclosed categories are based on if a tool is new and on if a tool hasn’t been used for 8 hours.  The categories though, are not further a function of fluid resistance of each tool.  As such, AAPA doesn’t disclose “categorizing each tool of a plurality of tools as a function of fluid resistance.” AAPA also doesn’t disclose a control module.  Furthermore, AAPA doesn’t provide disclosure upon the method further comprising, “controlling, via a control module, a supply of priming MQL mist provided to internal passageways of the next tool.”  Please note though, that AAPA does provide disclosure on baptism/priming which entails oil and air being blown through an 
Neumann though, discloses for each tool of a tool magazine, storing an individual characteristic map, which includes at least the sum of all exit areas of the at least one lubrication channel in the area of the machining point of the given tool [EPO Machine translation, paragraphs 0004-0005].  Note that the exit areas are determined by the cross-sectional areas of the at least one lubrication channel [EPO Machine translation, paragraph 0028].  Please also note that fluid resistance is a function of cross-sectional area.  The larger the cross-sectional area for each of the at least one lubrication channels, for example, the less fluid resistance there will be. That said, by taking into account the sum of the exit areas, an exact dosage of the required amount of lubricant can be provided [EPO Machine translation, paragraph 0004].  Neumann also discloses a lubricant/delivery means control module (15) that controls a supply of lubricant by determining the respectively required quantity of lubricant or delivery means.  Please note that the control module (15) takes into account the sum of all exit areas [EPO Machine translation, paragraph 0028], and further note that the sum of all exit areas is stored on a data memory (14), which the control module (15) has access to [EPO Machine translation, paragraph 0026].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further defined the categories of AAPA, in accordance with the disclosure of Neumann, by taking into account the sum of exit areas of the passageways/lubrication channels for each tool of the plurality of tools (including the next tool), and also to have provided AAPA with the control module (15) and the data memory (14) of Neumann, so as to ensure that an exact dosage of the required amount of MQL mist is determined for the priming of each of the plurality of tools.  

Based on the foregoing, the modified method comprises, “categorizing each tool of a plurality of tools as a function of fluid resistance,” and “controlling, via a control module, a supply of priming MQL mist provided to internal passageways of the next tool.”  
AAPA/Neumann though, does not teach the control module (15) being configured to, “compare the first time period to a predetermined first time interval, and supply a dosage of priming MQL mist at a flowrate that is greater than an operating flowrate of the next tool for a time interval that is less than an amount of time needed to move the next tool from a tool magazine into a position relative to a workpiece for operation in response to the fluid resistance of the next tool being below a predetermined resistance and the next tool not having been last lubricated within the predetermined first time interval; or compare the first time period to a predetermined second time interval, and supply a dosage of priming MQL mist at a flowrate that is greater than the operating flow rate of the next tool for a time interval that is greater than the 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of AAPA/Neumann so as to produce the present invention as set forth in independent claim 12.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 12.

Independent Claim 21
Regarding the prior art and claim 21, Examiner once again directs attention to, for example, Applicant’s Admitted Prior Art (AAPA) and Neumann (Germany Pub. No. DE 10132857 A1).  
Regarding AAPA, in the Background of Applicant’s specification, the following is disclosed in paragraphs [0003] and [0004].  
[0003] Conventional machining uses high volume flow of a liquid lubricant over the cutting edges of the tool. In contrast, minimum quantity lubrication (“MQL”) machining uses lubrication supplied to the cutting edges of a tool through a lean air-oil mist, rather than through the high-volume liquid-based emulsion in conventional machining. The MQL mist 

[0004] In the typical baptism priming process, oil and air are blown through the assembly for a prescribed time period to coat the oil retaining surfaces of the internal passages of the tool before machining the workpiece. Typically, the baptism priming process is done by priming the tool at the operating flow rate for a minimum of 30 seconds to 1 minute for new tools and 15 seconds to 30 seconds for tools that have not been used for 8 hours.  Typically, all MQL tools in a machining device are subject to the same priming cycle regardless of size or complexity of the tool. However, when performing a machining process that includes many tool changes, this typical baptism priming process requires a considerable amount of downtime (e.g., as much as 3.5% of productive hours). Additionally, blowing the oil mist into the machining workspace for prolonged periods leads to cleanliness issues and oily removed material chips that can clog washers and other systems.

As can be seen above in AAPA, disclosure is provided on a method of priming a minimum quantity lubrication (MQL) tool.  The method comprises determining a category of a tool, the categories being 1) tools that have not been used for 8 hours; and 2) new tools.  Examiner notes that the category corresponding to “tools that have not been used for 8 hours” may be considered to be a first category, whereas the category corresponding to “new tools” may be considered to be a second category.  

The method further comprises priming internal passageways of the next tool with a dosage of MQL mist, the dosage being based on the first time period.  For example, should the next tool be a tool of the first category, then the internal passageways thereof will be primed for 15-30 seconds.  
As to the method step concerning categorizing a plurality of tools, in AAPA, the disclosed categories are based on if a tool is new and on if a tool hasn’t been used for 8 hours.  The categories though, are not further “a function of fluid resistance of each tool.”  
Neumann though, discloses for each tool of a tool magazine, storing an individual characteristic map, which includes at least the sum of all exit areas of the at least one lubrication channel in the area of the machining point of the given tool [EPO Machine translation, paragraphs 0004-0005].  Note that the exit areas are determined by the cross-sectional areas of the at least one lubrication channel [EPO Machine translation, paragraph 0028].  Please also note that fluid resistance is a function of cross-sectional area.  The larger the cross-sectional area for each of the at least one lubrication channels, for example, the less fluid resistance there will be.  hat, said, by taking into account the sum of the exit areas, an exact dosage of the required amount of lubricant can be provided [EPO Machine translation, paragraph 0004].

Based on the foregoing, should the next tool be a tool of the first category, then the priming of the internal passageways will be based the fluid resistance of the next tool and the aforedescribed first time period.  Thus, the modified method of AAPA comprises, “priming internal passageways of the next tool with a dosage of MQL mist, the dosage being based on the fluid resistance of the next tool and the first time period.”
However, as the plurality of tools includes new tools, AAPA/Neumann does not teach “each tool of the plurality of tools has been previously lubricated at least once.”  AAPA/Neumann also does not teach, “wherein if the fluid resistance of the next tool is below a 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of AAPA/Neumann so as to produce the present invention as set forth in independent claim 21.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL VITALE/Examiner, Art Unit 3722  

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722